Citation Nr: 1821672	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-27 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of whether the appellant's character of discharge from service from February 1983 to January 1987 is a bar to Department of Veterans Affairs (VA) benefits.

2.  Whether the appellant's character of discharge from service from February 1983 to January 1987 is a bar to Department of Veterans Affairs (VA) benefits.



REPRESENTATION

Appellant represented by:	Michigan Veterans Affairs Agency


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant had active service from June 1981 to July 1981 and from February 1983 to January 1987.  This service was with the Marines.   

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans' Affairs (VA).

In February 2011, a Decision Review Officer (DRO) hearing was held at the RO; transcript of the hearing is of record.  The appellant also requested a hearing before the Board.  However, he failed to report to the hearing scheduled in March 2015 and has not indicated a desire to reschedule.  Accordingly, the hearing request is considered withdrawn.  

In April 2015, the Board remanded the appeal for further development.  

The Board notes that the instant claim for basic eligibility for VA benefits was previously denied by a November 1988 decision by the RO.  The appellant did not appeal this decision and it became final.  Thus, new and material evidence must be received subsequent to this decision in order for the appellant's claim to be reopened and considered on the merits.  38 C.F.R. § 3.156.  The Board finds that such evidence has been received and is therefore reopening the appellant's claim and considering it on the merits.  The appellant is not prejudiced by this finding as he is gaining consideration of the appeal on the merits and as the April 2013 statement of the case and January 2018 supplemental statement of the case previously considered the appeal on the merits.    


FINDINGS OF FACT

1.  In a November 1988 unappealed administrative decision, the appellant's claim for basic eligibility for VA benefits was denied.  
 
 2.  The evidence added to the record since the November 1988 decision became final relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

3.  The appellant received a bad conduct discharge from service in January 1987 due to the sentence of a general court martial and he is not shown to have been insane at the time he committed the offense, which resulted in the court martial. 


CONCLUSIONS OF LAW

1.  The November 1988 decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).
 
 2.  As the evidence received subsequent to the November 1988 rating decision is new and material, the criteria for reopening the claim for basic eligibility for VA benefits have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.102, 3.156 (2017).

3.  The character of the appellant's discharge from service from February 1983 to January 1987 is a bar to benefits administered by the Department of Veterans Affairs.  38 U.S.C. § 5303 (2012); 38 C.F.R. § 3.12 (b),(c),(h) (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).  Where the issue involves the character of discharge, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The appellant was provided adequate VCAA notice in an April 2011 letter.

The Board also finds that a VA medical opinion to address whether the appellant was insane at the time of the commission of the offense (passing of bad checks) is not necessary in this case.  As explained below, there is no competent evidence, which even suggests that the appellant had a disease at that time that caused him to deviate from his normal method of behavior; or caused him to interfere with the peace of society; or caused him to depart from the accepted standards of the community to the point where he lacked the adaptability to make further adjustment to community social customs.  38 C.F.R. § 3.354(a).   Moreover, even the appellant himself has not alleged that, at the time of the offense, he was unable to understand the nature, full import and consequences of his acts; was a danger to himself or others; or was rendered incapable of managing himself or his affairs.  VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).  Also, while the appellant appears to allege that his behavior at that time was generally attributable to a substance-abuse disorder, as explained below, this type of behavior does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore, by definition does not constitute insane behavior.  Id.  Thus, in the absence of an allegation by the appellant of actual behavior at the time of the offense that could qualify as insanity and the absence of any other evidence even suggesting the presence of a disease at that time that resulted in insanity, no reasonable possibility exists that the provision of a VA medical opinion would aid in substantiating the claim.  38 U.S.C. § 5103A(a)(2); Gardner v. Shinseki, 22 Vet. App. 415, 422.

In compliance with the April 2015 Board remand, the AOJ obtained pertinent VA treatment records and attempted to obtain the appellant's service treatment records, and records from the Board of Correction of Military Records.  The AOJ also attempted to obtain additional service personnel records.  After making appropriate attempts to obtain the service treatment records, additional service personnel records and Board of Correction records, the AOJ determined that the records were unavailable.  Thus, the AOJ notified the appellant of the unavailability of the records in a January 2018 letter and asked him to submit any copies he might have of such records and to submit or identify any other relevant evidence or information that he thought would substantiate his claim.  No further notification or assistance is required.  

II.  Analysis

If a former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 C.F.R. § 3.12.  There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  The applicable regulations are 38 C.F.R. § 3.12(c) and 38 C.F.R. § 3.12(d).  The former provides that a former service member is barred from receipt of VA benefits when discharged or released by reason of the sentence of a general court-martial; as a deserter; or by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c)(2), (4) and (6).  The latter stipulates a number of types of discharges that are specifically considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d).  A discharge under honorable conditions is binding on the Department of Veterans Affairs as to character of discharge.  38 C.F.R. § 3.12(a).  

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  Specifically, pursuant to 38 U.S.C. § 5303(b), "if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated."  38 U.S.C.A. § 5303(b). 

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. 
§ 3.354(a).  See also Zang v. Brown, 8 Vet. App. 246, 253 (1995) (holding that he only way to read § 3.354(a) so as to avoid an absurd result is to apply the phrase "due to a disease" to all three circumstances provided for in the regulation); 38 C.F.R. § 3.354(a).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  Gardner v. Shinseki, 22 Vet. App. 415, 419 (2009); Beck v. West, 13 Vet. App. 535, 539 (2000); Zang, 8 Vet. App. at 254-55; 38 C.F.R. § 3.354(a).

Behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity.  VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).  Insane behavior includes a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts; he is a danger to himself or others.  Id.  He is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  Id. The term "constitutionally psychopathic" refers to a condition that may be described as an antisocial personality disorder.  Id.  The term "become antisocial" refers to the development of behavior that is hostile or harmful to others in a manner that deviates sharply from the social norm and that is not attributable to a personality disorder.  Id.  Behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  Id.

When a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in 38 C.F.R. § 3.354(a).  38 C.F.R. 
§ 3.354(b).

The appellant's service personnel records show that General Court Martial proceedings were convened against the appellant in February 1986.  At Court-Martial, the appellant pled guilty to the charge of passing bad checks totalling $2,202.96 knowing that he did not have sufficient funds for their presentment.  The presiding military judge found the appellant guilty as charged and sentenced him to be reduced to pay grade E-1; to forfeit all pay and allowances; to be confined for 10 months; and to be discharged with a bad conduct discharge. 

In August 1986, a Board of Court-Martial Review denied the appellant's request for restoration, noting that no clemency was granted.  The appellant was afforded the opportunity to undergo 30 days of inpatient treatment for alcohol/drug dependency at a Veterans Administration Hospital.  The appellant's DD-214 shows that he received the bad conduct discharge in January 1987.  

In a November 1988 administrative decision, the RO determined that the appellant had received a bad conduct discharge under dishonorable conditions, which barred payment to all VA benefits under the provisions of 38 C.F.R. § 3.12(c).  

March 2009 statements from the appellant's brother, sister and mother indicate that during service the appellant was sent home after having abdominal surgeries in order to rest.  However, he became very ill and was rushed to the local hospital for emergency surgery for an infection in his abdominal cavity.  The appellant's mother noted that when he was brought in to the local hospital, the medical personnel there did not want to treat him because he was military and the military authorities wanted him airlifted to one of their facilities.  However, she contacted her Congressman who was apparently able to intervene to allow the appellant to be treated at the civilian hospital.  

The appellant's mother indicated that it was evident from talking to the civilian doctor who performed the emergency surgery that the earlier surgeries the appellant had had (at Camp Lejeune) hadn't remedied his abdominal abscess.  After the emergency surgery, he was initially on life-support.  He remained in the hospital for approximately 3 months during which time his weight went down to 80 pounds, he was very depressed and had a very difficult time with his recovery.  He was then sent home to stay with his family who had to provide 24 hour care for his wounds, nutrition and medication.  The appellant's mother reported that the appellant was never same after the emergency surgery.  

An April 2009 private gastrointestinal consultation shows that the appellant reported that he had not had any prior psychiatric admissions.  He was diagnosed with history of ischemic colitis, history of bloody diarrhea, resolved, and history of hyperlipidemia.  

In a May 2009 letter to his Congressman, the appellant indicated that he had a large abdominal abscess removed while in service.  He noted that he was sent home twice on convalescent leave and on one occasion, he had to be rushed to the hospital for emergency surgery.  He indicated that at that time he was full of infection and that he had had intestinal and emotional problems ever since that time.  The appellant felt that he had been sent home on convalescent leave "to die."  He indicated that he had never filed any legal action in relation to the treatment he received but he did feel that he should be compensated.  


An October 2009 VA psychiatry progress note shows that the appellant reported that he had been feeling depressed for about one year and had also been experiencing anxiety.  He had been seen by a non-VA psychiatrist and his past medication had been Effexor, Cymbalta and Xanax.  He noted that the last time he had received medication was in March 2009.  The psychiatrist started the appellant on mirtazapine to address his depression, sleep problems and loss of appetite.  

At an October 2009 VA student psychiatric evaluation, the appellant reported depressive symptoms for several years with crying spells, very low self-esteem and anxiety.  He noted that he had seen a psychiatrist in the past but because he lost his health insurance, he stopped therapy.  The appellant also indicated that since his three surgeries during service he had been depressed and anxious about 'sickness and death.'  He reported currently being constantly anxious and that he often had 
'anxiety attacks.'  Also, approximately one year previously he was hospitalized with these attacks and was worried that might have had a heart attack.  The appellant stated that prior to the current illness he was doing well in life.  The appellant reported that his past psychiatric history included seeing a private psychiatrist approximately one year previously.  The appellant also reported that after the military, he began working as a supervisor for some type of company where he oversaw a crew of people.  He was then laid off a couple of years previously.  He was currently volunteering twice a week at his church.  The diagnostic impression was major depressive disorder with panic attacks.   

A September 2010 private medical record shows that the appellant was transported by EMS after he had fainted and had been unresponsive.  His mother reported that he had begun taking a new antidepressant medication.  At the emergency room, the diagnostic impression was hypoglycemia and polypharmaceutical intoxication and the appellant was noted to be depressed.      

In a statement received in July 2010, the appellant indicated that after the emergency surgery and recovery during service, he was sent for duty in Okinawa.  He noted that upon arrival, he was called to the office of his Non-Commissioned Officer in Charge (NCOIC).  He reported that the NCOIC told him that his time in Okinawa 'would be hell' and that the NCOIC would 'show (the appellant) not to be a crybaby and contact your congressman.'  He also noted that he was subsequently called to the 1st Sergeant's Office where he was told the same things.  The appellant indicated that he was constantly harassed and felt scared and that his time in Okinawa was 'hell.'  He reported that he started drinking a lot and wrote some bad checks.  He noted that while he paid back the money from the checks in its entirety, he was court-martialed and received a bad conduct discharge.  He noted that he was then incarcerated ("sent to the brig").  He also noted that his counselor at the brig actually recommended that he be allowed to stay in the Marines.  

The appellant felt that there were a lot of injustices committed against him.  He indicated that when he was discharged he could have pursued legal action but he did not.  He noted that currently due his bad conduct discharge he could not even get the VA compensation to which he felt he was entitled.  

At the February 2011 DRO hearing, the appellant reported that while stationed in Okinawa he experienced emotional problems due to stress, including a lot of anxiety and depression.  He noted that at that time he was self-medicating with alcohol and he was also addicted to pain killers.  He eventually wrote the bad checks, the court-martial proceedings began and he took a plea bargain.  He indicated that his lawyer told him to take the plea agreement, indicating to the appellant that he was very tired and that 'this is no way to practice law.'  The appellant noted that even after his bad experiences, he still loved the military and that his son was actually in the military.  The appellant also noted that he never received any counseling for his bad conduct discharge.  He also felt that his superiors just wanted to get rid of him.  Additionally, the appellant reported that he was currently receiving VA treatment for psychiatric disability, including depression, anxiety and manic depression.  

At a June 2013 VA social work visit, the appellant reported that he recently obtained a job driving a truck.  He also denied current chemical dependency problems but reported a history of substance abuse difficulties dating back to serving in the Marines.  He reported enjoying his work as a criminal investigator in the USMC but not being able to continue this work due to "having a substance abuse problem with pain medication, which also impacted his financial management.'  

At a July 2014 VA inpatient psychiatric admission assessment, the appellant indicated that he was feeling suicidal as he had recently lost his job.  He noted that he had attempted suicide three times in the past via overdose of pills: once in 1981, again in 1987 and again 4 years previously.  He stated that his first suicide attempt was after he was court-martialed in the Marines for writing the bad checks.  He also reported that he had been "depressed all his life and nothing helped him."  The diagnostic assessments were dysthymia, polysubstance dependence, rule out secondary gain issues and antisocial personality disorder.  Subsequent VA treatment records include additional psychiatric diagnoses, including bipolar disorder, depression, anxiety and addictive disorder.  

In an April 2016 statement in support of claim, the appellant's representative indicated that the appellant noted that VA had recently begun to recognize neurobehavioral conditions as presumptively related to exposure to contaminated water at Camp Lejeune.  The appellant believed that his neurobehavioral condition was caused by this exposure and that in turn this condition led him to act in ways that led to a bad conduct discharge.     

The above summarized evidence shows that the appellant was discharged by reason of the sentence of a general court-martial.  Thus, as a matter of law, he is barred from receipt of VA benefits unless he is found to have been insane at the time of committing the offense that led to the general court martial.  As alluded to above, the offense that led to the appellant's general court martial was the passing of bad checks in the amount of $2,202.96.  There is no indication that the appellant was insane at the time that he passed the bad checks.  The available personnel records show that he pled guilty to the charge and do not suggest he was suffering from any mental impairment.  Nor is there any other documentation of record suggesting any such impairment.  

The appellant has generally asserted that he was suffering from some type of neurobehavioral condition at the time of the offense.  However, he has not made any specific allegation that at the time of the offense, he was unable to understand the nature, full import and consequences of his acts; was a danger to himself or others; or was rendered incapable of managing himself or his affairs.  VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).  (Notably, the appellant reported during the 2014 VA psychiatric assessment that he attempted suicide sometime after he passed the bad checks, which led to his court-martial but he has not alleged he was a danger to himself at the time of the offense).  There is also no other evidence of record, which even suggests that the appellant was in any such severe mental state.  To the contrary, the appellant has affirmatively reported that during his post-offense confinement his counselor actually recommended that he be retained in the Marines, an assessment, which indicates that the appellant's mental functioning was not impaired to such a severe level at the time of the offense.  Consequently, the evidence clearly does not show that he was suffering from a disease at the time of the offense that had caused him to deviate from his normal method of behavior; or caused him to interfere with the peace of society; or caused him to depart from the accepted standards of the community to the point where he lacked lack the adaptability to make further adjustment to community social customs.  38 C.F.R. § 3.354(a).  See also Zang, 8 Vet. App. 246, 253 (1995).   

The appellant has argued that exposure to the water at Camp Lejeune caused the alleged neurobehavioral condition, which in turn led him to commit the acts (i.e. the passing of the bad checks) that led to the bad conduct discharge.  However, the Board notes that there is no documentation of record that shows any indication that the appellant was suffering from any neurobehavioral condition at the time of the passing of the bad checks.  Also, while the more current medical evidence of record shows that the appellant has been diagnosed with current psychiatric disorder, there is no medical evidence, which even suggests that this psychiatric disorder is related to ingestion of water at Camp Lejeune.  Notably, a recent amendment to the VA compensation law allows for presumptive service connection for certain diseases simply based on an appellant having served at Camp Lejeune during a specific time frame and having subsequently contracted one of these diseases.  However, there is no indication that the appellant currently suffers from any of these diseases, let alone that he suffered from any such disease during service and that it led him to pass bad checks.  See 38 C.F.R. §§ 3.307, 3.309.      

Also, more broadly there is no medical evidence even suggesting that the appellant suffered from any other disease at the time of this offense, to include the currently diagnosed psychiatric disorders, which caused him to deviate from his normal method of behavior; caused him to interfere with the peace of society; or caused him to depart from the accepted standards of the community to the point where he lacked lack the adaptability to make further adjustment to community social customs.  The appellant has reported experiencing symptoms of anxiety, depression, stress, pain and addiction to alcohol and pain-killers at the time of the offense.  He is competent to report these symptoms.   However, as a layperson, he is not competent to provide a medical opinion that he actually suffered a disease, which rendered him insane at the time of the offense.  See e.g. See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  (Also, as explained above, the duty to assist does not require VA to obtain a medical opinion in this case).  Consequently, in the absence of medical evidence even suggesting that such a disease was present, the Board does not have an evidentiary basis for finding that the appellant was suffering from a disease that rendered him insane at the time of the passing of the bad checks.  See Gardner, 22 Vet. App. 415, 419 (2009); Beck, 13 Vet. App. 535, 539 (2000); Zang, 8 Vet. App. at 254-55.  Moreover, while the appellant has also attributed his offense to impairment due to abuse of alcohol and pain-killers, behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).  Accordingly, as there is no basis for finding that the appellant was insane at the time of the passing of the bad checks, the Board must find that he is barred from receipt of VA benefits due to his discharge based on the sentence of the general court-martial.

The Board recognizes the appellant's testimony that a lot of injustices were committed against him and that he ended up being court-martialed because his superiors wanted to get rid of him.  However, the Board does not have the authority to alter the determination by the Marine Corps that the general court martial and the "bad conduct" characterization of the appellant's discharge were warranted.  To request a change of this sort, the appellant would have to seek redress from the Department of Defense.

The Board sympathizes with the appellant's situation. It is clear he experienced severe difficulty as a result of his abdominal abscesses and highly stressful surgeries during service.  However, it is bound to follow the controlling regulations.  Because he was discharged due to the sentence of a general court-martial and is not shown to have been insane at the time of the commission of the underlying offense, the Board does not have the authority to award eligibility for VA benefits.    
         

ORDER

As new and material evidence has been received, the claim to determine whether the appellant's character of discharge from service from February 1983 to January 1987 is a bar to Department of Veterans Affairs (VA) benefits is reopened.

The appellant's discharge from his period of service from February 1983 to January 1987 due to the sentence of a general court martial bars his receipt of Department of Veterans Affairs (VA) benefits.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


